DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment filed 11/7/19 has been received and made of record,  As requested, claims 1, 2, 4-6, 13, 14 and 16-18 have been amended.  Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 7, “the plurality of voids” lack proper antecedent basis.
As regards claim 16, “the second longitudinal seams” lack proper antecedent basis.  The phrase should recite --the second longitudinal seam--.
As regards claims 17 and 18, the recitation of “the connector” in the preamble of the claim is confusing since it is unclear if the recitation refers to the first connector receiver pair, the first connector receiver, the second connector receiver or a completely different connector.  Additionally, since the preamble of the claim from which claims 17 and 18 depend, recites “A removably fitted immobilization device for a body portion”, the preamble of claims 17 and 18 should recite similar language.
As regards claim 19, “The process” lacks proper antecedent basis.
Claim 20 is necessarily rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,836,902 (“Gray”).
As regards claim 1, Gray discloses a splint that substantially discloses Applicant’s presently claimed invention.  More specifically, Gray discloses a removable 
As regards claim 14, Gray discloses the device of claim 1, wherein the one or more shell sections comprises a first shell section (36) and a second shell section (37), the at least one longitudinal sidewall seam comprises a first longitudinal sidewall seam (anterior seam positioned at the front of the device) and a second longitudinal sidewall seam (positioned at the back of the device), the first longitudinal sidewall seam removably joins a first longitudinal edge (45) of the first shell section and a first longitudinal edge (47) of the second shell section such that the first longitudinal edge of the first shell section and the first longitudinal edge of the second shell section are adjacent to each other see Fig. 11), and the second longitudinal sidewall seams removably joins a second longitudinal edge (44) of the first shell section and a second longitudinal edge (46) of the second shell section such that the second longitudinal 
As regards claim 16, Gray discloses a splint that substantially discloses Applicant’s presently claimed invention.  More specifically, Gray discloses a removable fitted immobilization device for a body portion (note the splint 10B disclosed in Figs. 7, 8 and 12),) comprising: a first shell section (36) and a second shell section (37), each of the first shell section and the second shell section having a first longitudinal edge and a second longitudinal edge (note the two longitudinal edges of each the sections (36,37) in Fig. 12 positioned on the anterior and posterior sides of the splint); a sidewall formed by the first shell section and the second shell section (note the sidewall formed by each 36,38 in Fig. 8), the sidewall being configured for generally conforming to the body portion (see col. 3, line 64-col. 4, line 1 which discloses splint body 12 is preferably molded such that he inner surface 14 is contoured to closely engage a portion of the patient’s body, further disclosed is that the splint body 12 is molded to closely engage a portion of the patient’s body); a first longitudinal sidewall seam (constituted by the longitudinal seam in the anterior section of the splint, see Fig. 11) and a second longitudinal sidewall seam (constituted by the longitudinal seam in the posterior section of the splint); and a first connector receiver pair positioned along one of the first longitudinal sidewall seam and the second longitudinal sidewall seam (note the brackets in Fig. 11 on each side of the first longitudinal sidewall seam, which are more clearly shown in the embodiment of Fig. 9), the first connector receiver pair comprising: a first connector positioned on receiver positioned on the sidewall and adjacent to the longitudinal sidewall seam, the first connector receiver having a slot defined therein (the 
As regards claim 17, Gray discloses the connector (interpreted as the device) of claim 16, wherein the sidewall has a plurality of voids defined in the sidewall (note the openings in the (see Figs. 11 and 12), and a configuration of the plurality of voids defines a plurality of structural ribs (ribs 16), each structural rib located between two or more voids of the plurality of voids (see Figs. 11 and 12); and wherein the plurality of voids is arranged in a configuration that provides structural stability for the device.  Applicant should note that ribs (16) which can be formed with varying thicknesses .
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Computer-aided design to support fabrication of splints using 3D printing: a feasibility study (“Paterson et al.”).
As regards claim 19, Paterson et al. discloses computer-aided design to support fabrication of wrist splints using 3D printing: a feasibility study which anticipates Applicants’ presently claimed invention.  More specifically Paterson et al. discloses the process (interpreted as a process) of designing a fitted, removable body part (note the inclusion of elastomeric hinges to make the splint easy to put on and take off on page 105 , col. 2, lines 1-3) immobilization device (constituted by a custom 3D wrist splints, see Figs. 3 and 7), the process comprising: collecting information about a body portion of a user (see page 103, col. 2, lines 41-43 which discloses Key stage i. data acquisition of the patient’s upper extremity skin surface topography to give 3D a virtual representation); and manipulating the collected information to develop a customized immobilization device (see page 103, col. 2, lines 44-46 discloses Key stage ii. manipulation of the captured 3D virtual scan data to create a suitable splint in  3D CAD) that includes the following structural properties: removable (note the inclusion of elastomeric hinges to make the splint easy to put on and take off on page 105 , col. 2, lines 1-3), lightweight ( see page 105, lines 38-41 which discloses that lattice integration reduces weight), breathable (lattice design creates ventilation apertures for breathability), waterproof (see Table 2, Fused Deposition Modeling; use of low 
As regards claim 20, Patterson et al. discloses the process of claim 19, wherein the customized immobilization device is designed to structurally conform to the body portion of the user (see page 103, col. 1, lines 33-37 discloses the 3D printing process of manufactures a virtual 3D representation of and object into a physical object layer by layer) and be selectively removed and applied to the body portion of the user (note the inclusion of elastomeric hinges to make the splint easy to put on and take off on page 105, col. 2, lines 1-3) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,902 (“Gray”).
As regards claim 1, Gray discloses a splint that substantially discloses Applicant’s presently claimed invention.  More specifically, Gray discloses a removable fitted immobilization device for a body portion (note the splints disclosed in Figs. 1-12, specifically splint 10 in Figs. 1-6) comprising: a sidewall formed by one or more shell sections (splint body 12 is formed by the shell constituted by splint 10a in Fig. 1), the shell section(s) each having a first longitudinal edge and a second longitudinal edge (see annotated Fig. 3), wherein the first longitudinal edge and the second longitudinal edge of each shell section collectively forms a plurality of longitudinal edges, and wherein the sidewall is configured for generally conforming to the body portion (the splints conform to the shape of the arm, leg or knee as shown in the figures); at least one longitudinal sidewall seam (constituted by the lapped seam formed when securing 



    PNG
    media_image1.png
    215
    449
    media_image1.png
    Greyscale

With respect to the connector pairs, Gray discloses various securing means including hook and loop patches (32) and adjustable strap fasteners (54).  It would have been obvious to one having ordinary skill in the art to substitute one securing means for another in each embodiment of Gray, depending upon the desired ease of use.
As regards claim 2, Gray discloses the device of claim 1, wherein the first at least one longitudinal sidewall seam has a configuration such that the two longitudinal edges making up the longitudinal side wall seam conform to one another, such that longitudinal side wall seam provides structural stability to device are joined to teach other with minimal space between them (see Figs. 4 and 5; further the splint body is constructed from elastomeric material and the longitudinal seam provides structural stability to the device due to the overlapping nature and the securing means located thereat (see col. 5, lines 15-19).
As regards claim 3, Gray discloses the device of claim 1, except the first at least one longitudinal sidewall seam has a wave-like configuration (as can be clearly seen in Figs. 2 and 4, the longitudinal seam of Gray is wavy due to contouring of the splint body to the hand, wrist and forearm of the user. 
As regards claim 4, Gray discloses the device of claim 1, wherein the two longitudinal edges making up the first at least one longitudinal sidewall seam are joined to each other with minimal space between them (see Figs. 4-6, which show minimal space between the overlapped edges).
As regards claim 8, Gray discloses the device of claim 1, wherein the first connector receiver is positioned adjacent to the second connector receiver so that the slots of the first and the second connector receivers align to form a continuous opening of the connector receiver pair when the sidewall is joined together at the first at least one longitudinal sidewall seam (see Figs. 9 and 11).
As regards claim 9, Gray discloses the device of claim 8, wherein the first and second connector receivers each contain a receiver wall located along the first at least one longitudinal sidewall seam, and wherein the receiver walls have a configuration relative to one another that provides structural stability for the device along the first at least one longitudinal sidewall (see Fig. 9 below, the brackets constitute receiver walls).
As regards claim 10, Gray discloses the device of claim 1, wherein each connector receiver further comprises: a top wall extending away from the device sidewall in a generally perpendicular direction; a first receiver wall positioned laterally inward from the first at least one longitudinal sidewall seam and extending generally perpendicular between the device sidewall and the receiver top wall; and a second 
As regards claim 11, Gray discloses the device of claim 10, wherein the second receiver wall of the first connector receiver conforms to the second receiver wall of the second connector receiver (see annotated Fig. 9 below). 
As regards claim 12, Gray discloses the device of claim 1, wherein the connector (straps 54, see Fig. 9) comprises a configuration that structurally stabilizes the device in the three directional axes when the connector is securing the first connector receiver pair (utilizing the securing means 20 in Fig. 9 will inherently stabilize the device on the body of the user in the three-dimensional axes when securing the first connector receiver pair.
As regards claim 13,  Gray discloses the device of claim 1, wherein the one or more shell sections (body 12) comprises a single shell section and the at least one longitudinal sidewall seam comprises a single longitudinal sidewall seam removably joining the first and the second longitudinal ends of the shell section such that the first and the second longitudinal ends of the shell section are adjacent to each other (see Figs. 2-6 which shows a single shell section having a single longitudinal seam when secured).
As regards claim 15, Gray discloses the device of claim 1, wherein the first connector receiver and the second connector receiver (constituted by brackets) are . 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of U.S. Patent Application Publication No. 2012/0004587 (“Nickel et al.”).
As regards claim 5, Gray discloses the device of claim 1, wherein the longitudinal sidewall seam removably joins the two longitudinal edges by overlapping the edges.  Gray fails to disclose the two longitudinal edges of the plurality of longitudinal edges such that the two longitudinal edges are directly contiguous with each other.  
However, Nickel et al. in the disclosure of an analogous device (100) comprising main body (102) having first and second longitudinal edges (110a,110b) and a lacing system (114) configured to draw edges (110a,110b) toward each other which are closable (see para. [0042]).  It must be noted that lacing system is configured to draw the edge directly contiguous with each other (see Figs. 1 and 2).
Because both Gray and Nickel at al. disclose securing means for drawing longitudinal edges of their respective devices together for securing the devices about the user, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one securing means for the other to achieve the predictable result of drawing the longitudinal edges of together to secure the device about the user.
As regards claim 6, Gray discloses the device of claim 5, wherein the sidewall seams has a plurality of voids in the sidewall, and a configuration of the plurality of voids 
As regards claim 7, Gray discloses the device of claim 5, wherein the plurality of voids is arranged in a configuration that provides structural stability for the device.  Applicant should note ribs (16), which can be formed with varying thicknesses define openings (voids) in the device and which define the flexibility of the device.  As such, the openings in conjunction with the ribs define the structural stability of the device.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claim 17 above and in further view of Nickel et al.
As regards claim 18, Gray discloses the connector (interpreted as the device) of claim 17, wherein the first connector (strap 54) secures the first and second connector receivers together.  Gray fails to disclose when the first connector secures the first longitudinal end of the first shell section and the first longitudinal end of the second shell section are directly contiguous with each other, and the second longitudinal end of the first shell section and the second longitudinal end of the second shell section are directly contiguous with each other.
However, Nickel et al. in the disclosure of an analogous device (100) comprising main body (102) having first and second longitudinal edges (110a,110b) and a lacing system (114) configured to draw closable edges (110a,110b) toward each other (see para. [0042]).  It must be noted that lacing system is configured to draw the edge directly contiguous with each other (see Figs. 1 and 2).
Because both Gray and Nickel at al. disclose securing means for drawing longitudinal edges of the their respective devices together for securing the devices about the user, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the securing means in both the anterior and posterior sections of the device of Gray for the securing means disclosed in Nelson in order to achieve the predictable result of drawing the longitudinal edges of the first and second longitudinal sections such that the edges are directly contiguous in order to secure the device about in case of swelling.


    PNG
    media_image2.png
    1083
    600
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 4,436,088 discloses a two-shell brace.  WO 2010/099130 discloses custom fitted braces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786